                                          Case 4:15-cv-00797-JST Document 545 Filed 09/19/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SHENZHENSHI HAITIECHENG                            Case No. 15-cv-00797-JST
                                         SCIENCE AND TECHNOLOGY CO.,
                                   8     LTD., ET AL.,
                                                                                            ORDER DENYING MOTION FOR
                                                        Plaintiffs,                         RELIEF FROM NON-DISPOSITIVE
                                   9
                                                                                            ORDER OF SPECIAL MASTER
                                                 v.
                                  10
                                                                                            Re: ECF No. 538
                                  11     REARDEN LLC, et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Defendants Rearden LLC, Rearden MOVA LLC, MO2 LLC, and MOVA LLC now move

                                  15   for relief from (which they describe as “clarification” of) the Special Master’s Order Appointing

                                  16   Forensic Expert (“Appointment Order”). ECF No. 538. Defendants ask the Court to amend the

                                  17   Appointment Order to make several changes. They focus their brief principally on two: (1) they

                                  18   request that recoverable assets be defined to include materials that were based, in whole or in part,

                                  19   on MOVA Software, Source Code, Output Files, and/or MOVA trade secrets, see, e.g., ECF No.

                                  20   538-3 at 9; and (2) they request that the Order use April 21, 2013 instead of February 2013 as the

                                  21   date when the MOVA Assets were taken from Rearden, ECF No. 538 at 3 n.1. The Court need

                                  22   not reach Defendants’ second issue because the Special Master has agreed to use the April 21,

                                  23   2013 date Defendants request. ECF No. 537 at 2.

                                  24          Defendants do not address the standard of review this Court should use in reviewing

                                  25   Special Master Infante’s Appointment Order. The Court’s order appointing Judge Infante states

                                  26   that “[r]eview of the Special Master’s orders will be subject to the same procedures as review of

                                  27   orders of a Magistrate.” ECF No. 529 ¶ 6(b); see also id. ¶ 6(a) (“Pursuant to Federal Rule of

                                  28   Civil Procedure 53(b)(2)(D), the procedure described in subparagraphs (b) and (c) herein shall
                                          Case 4:15-cv-00797-JST Document 545 Filed 09/19/19 Page 2 of 2




                                   1   govern any action on the Special Master’s orders, reports and/or recommendations”). A

                                   2   magistrate judge’s factual determinations are reviewed for clear error, and the magistrate’s legal

                                   3   conclusions are reviewed de novo to determine whether they are contrary to law. Perry v.

                                   4   Schwarzenegger, 268 F.R.D. 344, 348 (N.D. Cal. 2010). The clear error standard allows the court

                                   5   to overturn a magistrate’s factual determinations only if the court reaches a “definite and firm

                                   6   conviction that a mistake has been committed.” Wolpin v. Philip Morris Inc., 189 F.R.D. 418, 422

                                   7   (C.D. Cal. 1999) (citing Fed. Sav. & Loan Ins. Corp. v. Commonwealth Land Title Ins. Co., 130

                                   8   F.R.D. 507, 508 (D.D.C. 1990)).

                                   9          Regardless of whether the definition of recoverable assets is categorized as an issue of law

                                  10   or fact, the Court discerns no error in the Appointment Order. This Court has never defined or

                                  11   been asked to define what constitutes a trade secret in this case. Thus, it would not be feasible, or

                                  12   even possible, for a forensic expert to determine that something in DD3’s possession is “based on”
Northern District of California
 United States District Court




                                  13   a trade secret, particularly if the definition is expanded to include trade secrets “subsequently

                                  14   modified or incorporated in whole or in part in newly created assets.” ECF No. 538-2 at 5.

                                  15          Defendants propose a variety of other amendments to the Appointment Order.

                                  16   Consideration of these changes is beyond the scope of this order. A district court does not review

                                  17   the work of a special master in order to wordsmith or optimize the language of their orders, but

                                  18   only to identify and correct error.

                                  19          The motion is denied.

                                  20          IT IS SO ORDERED.

                                  21   Dated: September 19, 2019
                                                                                        ______________________________________
                                  22
                                                                                                      JON S. TIGAR
                                  23                                                            United States District Judge

                                  24

                                  25

                                  26

                                  27
                                  28
                                                                                         2
